DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged (x2) of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 06/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawing(s) is/are objected to under 37 CFR 1.83(a) for not showing claimed features.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” and “data processing unit” (at least claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner suggests adding descriptive text labeled & element numbered rectangular boxes to figure 1 and—optionally—to include dashed control lines therefrom to controlled elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter pertaining to “sealing” (at least claim 1) and “seal” (at least claim 10). While an Applicant is not limited in the claims to utilize the nomenclature used in the specification as filed, Applicant should make appropriate amendment of the specification whenever this nomenclature is departed from by the claims so as to have clear support or antecedent basis in the specification for the terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. Applicant is required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced. See 37 CFR 1.75(d)(1) and MPEP § 608.01(i), § 608.01(o), § 1302.01, & § 2103. The Examiner suggests including (original) claim language pertaining to sealing the sample pick-up needle in an appropriate portion of the written specification pertaining thereto (noun and/or verb tense and minor grammatical adaptations at Applicant’s discretion; Applicant is welcome to an impromptu interview to discuss Applicant proposed amendment).
The specification is objected to for not identifying the term(s) “controller” and “data processing unit” (at least claim 10) in the drawing. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing. See MPEP § 608.01(o).
Appropriate correction is required.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “LIQUID CHROMATOGRAPHY MULTI-DRAW METHOD, SYSTEM AND USE FOR SAMPLING”. Appropriate correction is required.
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because:
use of phrases which can be implied (“The present invention relates to” and “The present invention also relates to a corresponding system and a corresponding use”); and
insufficient assistance to the reader—including preferred modifications—in deciding whether there is a need for consulting the full patent text for details (the Examiner generally suggests including that the multi-drawing enables the maximum sample quantity to no longer depend on the maximum stroke length and/or volume capacity of the metering piston, see [014] as originally filed).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	
Claim Objections
Claim(s) 10-11 is/are objected to because of the following informalities:  
As to claim 10, 
 the Examiner objects to the inconsistent (and narrative) verb tense in items D, E, G, & H; the Examiner suggesting “connecting” (alternatively, for G & H, a “wherein” statement for the “connects” clause would suffice, similar to acceptable item F)
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1-11 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for collecting a sample for sample analysis comprising (omissions/paraphrasing for brevity/clarity; italics for additional emphasis) “
drawing a first portion of the sample into a sample storage portion of a chromatography system…in a first configuration, the…system comprising”
 “a metering device”, “a switching valve”, “a…needle”, “a first tubing that connects the first connecting port of the metering device with the…needle”, “a second tubing that connects the second connecting port of the metering device with…the switching valve, wherein in the first configuration, the sample is pulled into the first tubing”, the method further comprising “switching the chromatography system to a second configuration”, “sealing an end of the…needle and then draining a portion of a liquid from the second tubing while in the second configuration”, switching the…system to a third configuration” and “drawing a second portion of the sample into the sample storage portion”, and “switching the…system to an injection configuration” and “…supplying the first portion of the sample and the second portion of the sample from the sample storage portion…while…in the injection configuration” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 10, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a liquid chromatography system comprising (omissions/paraphrasing for brevity/clarity; italics for additional emphasis) “a metering device including a first connecting port and a second connecting port”,
 “a switching valve…”;
 “a…needle”, wherein “a first tubing connects the first connecting port of the metering device with the…needle”, wherein “a second tubing connects the second connecting port of the metering device with…the switching valve”; “a waste reservoir”, and “a controller…configured to…switch the switching valve to one of a first configuration, a second configuration, a third configuration, an injection configuration, and an isolation configuration”, “draw a first portion of the sample into a sample storage portion of the…system, wherein the sample is pulled into the first tubing…in the first configuration”,
 “seal an end of the…needle and then drain a portion of a liquid from the second tubing while in the second configuration”, “draw a second portion of the sample into the sample storage portion…while…in the third configuration”, and “supply the first portion…and…second portion of the sample from the sample storage portion…while the…system is in the injection configuration” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856